RECEIVED UNITED STATES DISTRICT COURT

JUL 1 8 2019 WESTERN DISTRICT OF LOUISIANA
TONY Ri, MOORE, CLERK
eS RENAN OF kQUISIA ALEXANDRIA DIVISION

UNITED STATES OF AMERICA CRIMINAL ACTION 1:10-CR-00119-01

 

VERSUS JUDGE DRELL
DIANTE ROMAN DIXON MAGISTRATE JUDGE PEREZ-MONTES
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED Dixon’s second § 3582 Motion to Reduce Sentence (Doc. 57)
is DENIED.

THUS ORDERED AND SIGNED in Chambers at CL D4 Louisiana

CT is
on this / 7 day of gery 2019.

7 — ; : ee
JUDGE DEE D. DRELL
UNITED STATES DISTRICT JUDGE
